This is an original action to mandate the judge of the Sullivan Circuit Court to grant the relator an appeal, to order the preparation of a transcript at public expense, and to 1, 2.  appoint an attorney to represent the relator on such appeal. No order of the trial court is necessary to authorize an appeal to this court. The petition does not disclose the nature of the judgment from which the relator desires to appeal or, indeed, if any judgment exists. There is no showing that the relator saved any error that might be the subject of review.
The petition is, therefore, denied.
NOTE. — Reported in 40 N.E.2d 657.